EXHIBIT RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Financial Statements For the years ended June 30, 2007 and June 30, 2006 1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Rudy Nutrition (formerly AccuPoll Holding Corporation) We have audited the accompanying balance sheets of Rudy Nutrition (formerly AccuPoll Holding Corporation) as of June 30, 2007 and 2006, and the related statements of operations, stockholders’ equity (deficit) and cash flows through June 30, 2007 and 2006. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rudy Nutrition (formerly AccuPoll Holding Corporation) as of June 30, 2007 and 2006 and the results of its operations and its cash flows through June 30, 2007 and 2006, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 8 to the financial statements, Rudy Nutrition has acquired an operating business.However, there is no assurance that the Company can obtain sufficient revenues to fund its operations and commitments or will be able to obtain sufficient funding to conduct its business plan.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 8.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada April 8, 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501 2 RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Balance Sheets June 30, 2007 and 2006 2007 2006 ASSETS Total assets $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 145,828 $ 145,828 Accrued expenses 309,263 145,803 Notes payable 1,746,099 1,744,727 Total liabilities 2,201,190 2,036,358 Commitments and contingencies Convertible Series A redeemable preferred stock; $0.01 par value; 80,000 shares authorized; 13,850 shares issued and outstanding; preference on liquidation $100 per share 1,385,000 1,385,000 Stockholders' equity (deficit): Common stock:$0.001 par value; 600,000,000 shares authorized; 46,000 issued and outstanding at June 30, 2007 and 2006 46 46 Additional paid-in capital 31,809,496 31,809,496 Accumulated deficit (35,395,732 ) (35,230,900 ) Total stockholders' equity (deficit) (3,586,190 ) (3,421,358 ) Total liabilities and stockholders' equity (deficit) $ - $ - See accompanying notes to financial statements 3 RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Statements of Operations Years ended June 30, 2007 and June 30, 2006 2007 2006 Sales and revenues $ - $ - Costs and expenses Interest expense 164,832 221,553 164,832 221,553 Loss from continuing operations before income taxes (164,832 ) (221,553 ) Income taxes - - Net loss from continuing operations (164,832 ) (221,553 ) Discontinued operations: Loss from operations less gain on disposal of $3,814,489 in 2006 - (550,977 ) Net loss $ (164,832 ) $ (772,530 ) Net loss per common share, basic and diluted Continuing operations $ (3.58 ) $ (6.80 ) Discontinued operations - (16.92 ) $ (3.58 ) $ (23.73 ) Weighted average common shares outstanding 46,000 32,560 See accompanying notes to financial statements. 4 RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Statements of Stockholders' Equity (Deficit) Years ended June 30, 2007 and June 30, 2006 Stock Common stock Additional Paid Subscription Accumulated Shares Par In Capital Receivable Deficit Total BALANCE July 1, 2005 29,962 $ 30 $ 25,684,106 $ (60,000 ) $ (34,458,370 ) $ (8,834,234 ) Common stock issued for: Notes and accounts payable 2,801 3 1,231,665 - - 1,231,668 Professional services 13,237 13 1,132,648 - - 1,132,661 Legal settlement - - 501,600 - - 501,600 Beneficial conversion feature in conjunction with the issuance of convertible debt - - 25,736 - - 25,736 Collection of stock sub- scription receivable - - - 60,000 - 60,000 Equity instruments previously subject to rescission - - 1,415,000 - - 1,415,000 Estimated fair value of warrants issued for services - - 1,775,000 - - 1,775,000 Intrinsic value of common stock options - - 7,770 - - 7,770 Commissions and costs paid for fund raising - - (127,789 ) - - (127,789 ) Expired put option liability - - 163,760 - - 163,760 Net loss - - - (772,530 ) (772,530 ) Balance June 30, 2006 46,000 46 31,809,496 - (35,230,900 ) (3,421,358 ) Net loss - (164,832 ) (164,832 ) Balance June 30, 2007 46,000 $ 46 $ 31,809,496 $ - $ (35,395,732 ) $ (3,586,190 ) See accompanying notes to financial statements. 5 RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Statements of Cash Flows Years ended June 30, 2007 and June 30, 2006 2007 2006 Operating activities Net loss $ (164,832 ) $ (772,530 ) Loss from discontinued operations - (550,977 ) (164,832 ) (221,553 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discount 1,372 - Accrued expenses 163,460 145,803 Net cash used in operating activities - continuing operations - (75,750 ) Net cash used in operating activities - discontinued operations - (1,892,016 ) Net cash used in operating activities - (1,967,766 ) Investing activities Net cash used in investing activities - continuing operations - - Net cash used in investing activities - discontinued operations - (9,294 ) Net cash used in investing activities - (9,294 ) Financing activities Loan proceeds from officers and directors - 1,029,849 Sale of preferred stock, net - 947,211 Net cash provided by financing activities - continuing operations - 1,977,060 Net cash provided by financing activities - discontinued operations - - Net cash provided by financing activities - 1,977,060 Net increase in cash and cash equivalents - - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ - $ - Supplemental cash flow information Cash paid for interest and income taxes: Interest $ - $ - Income taxes - - Non-cash investing and financing activities: Legal settlement - 501,600 Beneficial conversion feature from issuance of convertible debt - 25,736 Equity instruments previously subject to rescission - 1,415,000 Intrinsic value of common stock options - 7,770 See accompanying notes to financial statements. 6 RUDY NUTRITION (Formerly AccuPoll Holding Corp.) Notes to Financial Statements NOTE
